JANVIER, J.
This is a suit by the owner of an automobile tire service truck for damages sustained by the truck when it was struck and practically demolished by a train of defendant company at the “Protection Levee,” just beyond the city limits of New Orleans.
The driver of the truck, Milton Smith, was killed, and in the matter entitled Smith vs. Illinois Central R. R., No. 11,321 of our docket, 120 So. 405, we held that the proximate cause of the accident was the negligence or contributory negligence of Smith himself.
For the reasons given in that case it is now ordered, adjudged and decreed that the judgment appealed from be and it is annulled, avoided and reversed and that there be now judgment in favor of defendant, Illinois Central R. R. dismissing plaintiff’s suit at the cost of appellant. .